Affirmed and Memorandum Opinion filed December 22, 2005








Affirmed and Memorandum Opinion filed December 22,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00132-CR
____________
 
WAYNE DOUGLAS EVANS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District
Court
Harris County, Texas
Trial Court Cause No.
977,844
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of delivery
of a controlled substance.  On January
27, 2005, the jury sentenced appellant to confinement for one year and nine
months in the State Jail Division of the Texas Department of Criminal
Justice.  Appellant filed a notice of
appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).